DETAILED ACTION
This office action is in response to the application filed on 10 December 2020. Claims 1-10 are pending and are examined.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Information Disclosure Statement
The reference(s) listed on the Information Disclosure Statement(s) submitted on 10 December 2020 and 22 March 2021 has/have been considered by the examiner (see attached PTO-1449).
Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code (see Specification, page 11, line 30 to page 12, line 9). Applicant is required to delete the embedded hyperlinks and/or other forms of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.
Claim Interpretation - 35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an image capturing device” in Claims 1 and 8. Based on a review of the Specification, the above-mentioned limitation “image capturing device” corresponds to the structural feature as described in Figs. 1-2, elements 110 and 210.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Objections
Claim 10 is objected to because of the following informalities:  
Regarding Claim 10, line 8 of the claim recites, “the dependence” (i.e., lacking clear antecedent basis). For purposes of examination, the limitation will be reasonably interpreted as - - a dependence - - .
Regarding Claim 10, line 10 of the claim recites, “those two-dimensional regions” (i.e., lacking clear antecedent basis). For purposes of examination, the limitation will be reasonably interpreted as - - two-dimensional regions - - .
Regarding Claim 10, line 13 of the claim recites, “the basis” (i.e., lacking clear antecedent basis). For purposes of examination, the limitation will be reasonably interpreted as - - a basis - - .
Regarding Claim 10, line 15 of the claim recites, “the basis” (i.e., lacking clear antecedent basis). For purposes of examination, the limitation will be reasonably interpreted as - - a basis - - .
Regarding Claim 10, line 15 of the claim recites, “those segments” (i.e., lacking clear antecedent basis). For purposes of examination, the limitation will be reasonably interpreted as - - segments - - .
Examiner respectfully requests from Applicant verification and requires appropriate correction regarding these matters.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4-5, 7, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lippert et al., WO 2016/193037 A1, hereby Lippert.
Regarding Claims 1 and 9, Lippert discloses a measuring arrangement and method for imaging depth measurement (Figs. 1-5), comprising:
“an imaging arrangement having an objective (Fig. 1, element 7; see also the bottom of page 6 to page 9; see also Figs. 2-5), said imaging arrangement being configured to image light emanating from an object (Fig. 1, elements 1, 14, and 17; see also the bottom of page 6 to page 9; see also Figs. 2-5) for a plurality of object planes (Fig. 1, element 8) with respect to the object to form a wide-field intermediate image, wherein by means of a longitudinal chromatic aberration of the imaging arrangement the object planes are staggered depending on a wavelength of the light from the object along a depth axis (Fig. 1, and the bottom of page 6 to page 9, disclosing wide-field microscopy with a light source (element 1), structured element (element 4), and camera (element 17) for capturing image data of the sample (element 14) via longitudinal chromatic aberration-inducing elements (elements 6-7), so that chromatic splitting (element 8) is generated in the z-direction (i.e., the focus shifts in dependence on the wavelength in the z-direction); see also Figs. 2-5); and 
an image capturing device configured to capture the wide-field intermediate image in an imaging manner and in a manner resolved with respect to one or a plurality of selectable spectral components, each corresponding to one of the object planes (Fig. 1, and the bottom of page 6 to page 9, disclosing wide-field microscopy with a light source (element 1), a selection element (element 2) (for selecting the spectral distributions), structured element (element 4), and camera (element 17) for capturing image data of the sample (element 14) via longitudinal chromatic aberration-inducing elements (elements 6-7), so that chromatic splitting (element 8) is generated in the z-direction (i.e., the focus shifts in dependence on the wavelength in the z-direction); see also Figs. 2-5).”
Regarding Claim 4, Lippert discloses:
“wherein the image capturing device comprises an image sensor device and imaging optics, wherein the imaging optics is configured to image the wide-field intermediate image or the selectable spectral component(s) thereof onto an image plane at the image sensor device as a wide-field image to be captured (Fig. 1, and the bottom of page 6 to page 9, disclosing wide-field microscopy with a light source (element 1), a selection element (element 2) (for selecting the spectral distributions), structured element (element 4), and camera (element 17) for capturing image data of the sample (element 14) via longitudinal chromatic aberration-inducing elements (elements 6-7), so that chromatic splitting (element 8) is generated in the z-direction (i.e., the focus shifts in dependence on the wavelength in the z-direction); see also Figs. 2-5).”
Regarding Claim 5, Lippert discloses:
“wherein the imaging arrangement furthermore comprises an adjustable aberration device (Fig. 1, elements 2 and 6), by means of which the longitudinal chromatic aberration of the imaging arrangement is adjustable (Fig. 1, and the bottom of page 6 to page 9, disclosing wide-field microscopy with a light source (element 1), a selection element (element 2) (for selecting the spectral distributions), structured element (element 4), and camera (element 17) for capturing image data of the sample (element 14) via longitudinal chromatic aberration-inducing elements (elements 6-7), so that chromatic splitting (element 8) is generated in the z-direction (i.e., the focus shifts in dependence on the wavelength in the z-direction); see also Figs. 2-5).”
Regarding Claim 7, Lippert discloses:
“wherein the objective is an achromatic objective (Fig. 1, element 7) and the imaging arrangement furthermore comprises an aberration device (Fig. 1, elements 2 and 6), which brings about the longitudinal chromatic aberration of the imaging arrangement (Fig. 1, and the bottom of page 6 to page 9, disclosing wide-field microscopy with a light source (element 1), a selection element (element 2) (for selecting the spectral distributions), structured element (element 4), and camera (element 17) for capturing image data of the sample (element 14) via longitudinal chromatic aberration-inducing elements (elements 6-7), so that chromatic splitting (element 8) is generated in the z-direction (i.e., the focus shifts in dependence on the wavelength in the z-direction); see also Figs. 2-5).”
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Lippert, in view of Garsha et al., US Patent Application Publication No.: 2016/0357004 A1, hereby Garsha.
Lippert discloses the invention substantially as claimed. Regarding Claim 2, Lippert discloses:
“wherein the image capturing device comprises an . . . interferometer for selecting said one or said plurality of spectral components (page 10, disclosing “An interferometer element 43 is optionally provided to increase the measurement accuracy. This may also be present in all other embodiments”; see also Fig. 1, and the bottom of page 6 to page 9, disclosing wide-field microscopy with a light source (element 1), a selection element (element 2) (for selecting the spectral distributions), structured element (element 4), and camera (element 17) for capturing image data of the sample (element 14) via longitudinal chromatic aberration-inducing elements (elements 6-7), so that chromatic splitting (element 8) is generated in the z-direction (i.e., the focus shifts in dependence on the wavelength in the z-direction); see also Figs. 2-5).”
However, although Lippert discloses an interferometer and does not expressly disclose the claimed Fabry-Pérot interferometer, Garsha does expressly disclose the following:
“wherein the image capturing device comprises an adjustable Fabry-Pérot interferometer for selecting said one or said plurality of spectral components (Fig. 2, and paragraph [0079]).”
Accordingly, before the effective filing date, it would have been obvious to one of ordinary skill in the art, having the teachings of Lippert and Garsha (hereby Lippert-Garsha), to modify the measuring arrangement and method for imaging depth measurement of Lippert to use the claimed Fabry-Pérot interferometer as in Garsha. The motivation for doing so would have been to create the advantage of ensuring very high spectral resolution (see Garsha, Fig. 2, and paragraph [0079]).
Regarding Claim 3, Lippert-Garsha discloses:
“which furthermore comprises a light entrance region or a light source for illumination light for illuminating the object, wherein the illumination light passes from the light entrance region or light source to the object without passing through the image capturing device or parts thereof (Lippert, Fig. 1, and the bottom of page 6 to page 9, disclosing wide-field microscopy with a light source (element 1), a selection element (element 2) (for selecting the spectral distributions), structured element (element 4), and camera (element 17) for capturing image data of the sample (element 14) via longitudinal chromatic aberration-inducing elements (elements 6-7), so that chromatic splitting (element 8) is generated in the z-direction (i.e., the focus shifts in dependence on the wavelength in the z-direction); see also Figs. 2-5).”
Claim Rejections - 35 USC § 103
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Lippert, in view of Aiko et al., Chromatic confocal detection for high-speed microtopography measurements (2004), hereby Aiko.
Regarding Claim 6, Lippert discloses:
“wherein the objective has a longitudinal chromatic aberration such that for a wavelength range of the light from the object of 400 nm to 800 nm the object planes are arranged along the depth axis . . . (Fig. 1, and the bottom of page 6 to page 9, disclosing wide-field microscopy with a light source (element 1), a selection element (element 2) (for selecting the spectral distributions, meaning within the visible range; this visible range essentially equates to 400 nm to 800 nm), structured element (element 4), and camera (element 17) for capturing image data of the sample (element 14) via longitudinal chromatic aberration-inducing elements (elements 6-7), so that chromatic splitting (element 8) is generated in the z-direction (i.e., the focus shifts in dependence on the wavelength in the z-direction); see also Figs. 2-5).”
However, although Lippert does not expressly disclose the claimed depth axis over at least 10 μm, Aiko does expressly disclose the following:
“wherein the objective has a longitudinal chromatic aberration such that for a wavelength range of the light from the object of 400 nm to 800 nm the object planes are arranged along the depth axis over at least 10 μm (bottom of page 56, disclosing a depth measurement range of approximately 20 μm; see also Figs. 6-9).”
Accordingly, before the effective filing date, it would have been obvious to one of ordinary skill in the art, having the teachings of Lippert and Aiko, to modify the measuring arrangement and method for imaging depth measurement of Lippert to use the claimed depth axis over at least 10 μm as in Aiko. The motivation for doing so would have been to create the advantage of accurately and reliably determining a topography from color image data (see Aiko, Figs. 6-9 and pages 56-57).
Claim Rejections - 35 USC § 103
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Lippert, in view of Schumann et al., US Patent Application Publication No.: 2020/0319445 A1, hereby Schumann.
Regarding Claim 8, Lippert discloses each and every feature of Claims 1 and 9, as outlined above, and further discloses a light microscope for imaging depth measurement (Lippert, Fig. 1, and the bottom of page 6 to page 9, disclosing wide-field microscopy with a light source (element 1), a selection element (element 2) (for selecting the spectral distributions), structured element (element 4), and camera (element 17) for capturing image data of the sample (element 14) via longitudinal chromatic aberration-inducing elements (elements 6-7), so that chromatic splitting (element 8) is generated in the z-direction (i.e., the focus shifts in dependence on the wavelength in the z-direction); see also Figs. 2-5).
However, although Lippert does not expressly disclose the claimed objective mount, Schumann does expressly disclose the claimed “objective mount for an objective” (see Schumann, Fig. 1, elements 11-12, and paragraphs [0035] and [0048]).
Accordingly, before the effective filing date, it would have been obvious to one of ordinary skill in the art, having the teachings of Lippert and Schumann, to modify the light microscope for imaging depth measurement of Lippert to use an objective mount for an objective as in Schumann. The motivation for doing so would have been to create the advantage of providing a mountable objective that can be precisely positioned and held in an objective position (see Schumann, Fig. 1, elements 11-12, and paragraphs [0035] and [0048]).
Allowable Subject Matter
Examiner notes that Claim 10 contains allowable subject matter. However, Claim 10 is currently objected to due to minor informalities, a indicated above, and thus, the claim is not allowable in its current form. If Claim 10 was rewritten to remove the objections, then Claim 10 would be deemed allowable if further put into independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Examiner notes that multiple references cited disclose microscopy applications and topography acquisition. For example, the following references show similar features in the claims, although not relied upon: Stock (DE 102017000296 A1), Figs. 1-2 and 4.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN M WALSH whose telephone number is (571)270-0423. The examiner can normally be reached M-F 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on (571) 272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHLEEN M WALSH/Examiner, Art Unit 2482